359 F.2d 435
HOME SHIPPING COMPANY, S.A., as Owner of the S/S COSMIC, Libellant-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 15575.
United States Court of Appeals Third Circuit.
Argued April 11, 1966.
Decided May 4, 1966.
Rehearing Denied May 27, 1966.

Appeal from the United States District Court for the District of Delaware; Caleb R. Layton, III, Judge, 239 F. Supp. 226.
David C. Wood, New York City (Wilson & Lynam, Wilmington, Del., and Hill, Betts, Yamaoka, Freehill & Longcope, Eugene F. Gilligan and Eli Ellis, New York City, on the brief), for appellant.
Lawrence R. Schneider, Appellate Section, Civil Division, Dept. of Justice, Washington, D. C. (John W. Douglas, Asst. Atty. Gen., Alexander Greenfeld, U. S. Atty., David L. Rose, Atty., Department of Justice, Washington, D. C., on the brief), for appellee.
Before McLAUGHLIN, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
From our own examination of the record in this appeal we are satisfied that the decision of the district court that the respondent was guilty of no negligence in the marking of the wreck involved which contributed in any manner to the collision upon which this action is based is not clearly erroneous.


2
The judgment of the district court will be affirmed.